DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 7,405,252).
Ishizuka discloses a vinyl chloride composition comprising at least one member (i.e., open to mixtures) of an organic phosphoric ester compound of formula 
    PNG
    media_image1.png
    197
    215
    media_image1.png
    Greyscale
where M is either alkali metal or hydrogen when n = 1.  Exemplified compounds include compound no. 1 
    PNG
    media_image2.png
    232
    262
    media_image2.png
    Greyscale
and compound no. 7 
    PNG
    media_image3.png
    225
    254
    media_image3.png
    Greyscale
.  Compound no. 1 has a ratio of phosphorus to sodium atoms of 1.347 based on atomic weight of phosphorus (30.97) and sodium (22.99).  Ishizuka discloses that phosphoric ester metal salts are known nucleating agents (col. 1, lines 35-39).
Ishizuka does disclose a phosphorus to sodium ratio of 1.350-1.450, however, US ‘832 claims mixtures of phosphorus compounds containing sodium or hydrogen.  It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a mixture of compound nos. 1 and 7 and thereby increase the relative amount of phosphorus over sodium to be within the claimed range of 1.350-1.450—absent evidence of surprising or unexpected results.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,306,194. Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘194 claims a polyolefin resin composition comprising an identical nucleating agent represents by formulas (1) and (1’).  Therefore, claims 1 and 2 of US ‘194 anticipates instant claims 1 and 2.


Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,130,851. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
US appl ‘851 claims a nucleating agent comprising one or two or more of compounds such as compound of formula (3) 
    PNG
    media_image4.png
    227
    232
    media_image4.png
    Greyscale
and compound of formula (5) 
    PNG
    media_image5.png
    228
    256
    media_image5.png
    Greyscale
.  Formula (5) has a ratio of phosphorus to sodium atoms of 1.347 based on atomic weight of phosphorus (30.97) and sodium (22.99).
US appl ‘832 does not claim a phosphorus to sodium ratio of 1.350-1.450, however, US ‘832 claims mixtures of phosphorus compounds containing sodium or hydrogen.  It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a mixture of Formulas (3) and (5) and thereby increase the relative amount of phosphorus over sodium to be within the claimed range of 1.350-1.450—absent evidence of surprising or unexpected results.  

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,982,072. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
US appl ‘072 claims a nucleating agent comprising one or two or more of compounds such as compound of formula (2) 
    PNG
    media_image4.png
    227
    232
    media_image4.png
    Greyscale
or compound of formula (5) 
    PNG
    media_image5.png
    228
    256
    media_image5.png
    Greyscale
.  Formula (5) has a ratio of phosphorus to sodium atoms of 1.347 based on atomic weight of phosphorus (30.97) and sodium (22.99).
US appl ‘072 does not claim a phosphorus to sodium ratio of 1.350-1.450, however, US ‘072 claims mixtures of phosphorus compounds containing sodium or hydrogen.  It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a mixture of Formulas (2) and (5) and thereby increase the relative amount of phosphorus over sodium to be within the claimed range of 1.350-1.450—absent evidence of surprising or unexpected results.  

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,882,974. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
US appl ‘974 claims a nucleating agent comprising one or two or more of compounds such as compound of formula (2) 
    PNG
    media_image4.png
    227
    232
    media_image4.png
    Greyscale
or compound of formula (5) 
    PNG
    media_image5.png
    228
    256
    media_image5.png
    Greyscale
.  Formula (5) has a ratio of phosphorus to sodium atoms of 1.347 based on atomic weight of phosphorus (30.97) and sodium (22.99).
US appl ‘974 does not claim a phosphorus to sodium ratio of 1.350-1.450, however, US ‘974 claims mixtures of phosphorus compounds containing sodium or hydrogen.  It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a mixture of Formulas (2) and (5) and thereby increase the relative amount of phosphorus over sodium to be within the claimed range of 1.350-1.450—absent evidence of surprising or unexpected results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn